DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner acknowledges Applicant’s response filed on 12/22/2020 containing amendments and remarks to the claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see page 8, filed 12/22/2020, with respect to the rejection of claim 1-20 under 35 U.S.C. 112(a) have been fully considered and are persuasive. Therefore, the rejection of claims 1-20 under 35 U.S.C. 112(a) has been withdrawn. 

No prior art alone or in combination with references discloses a method for operating a steam cracker as recited in claim 1. Specifically, no prior art appears to disclose an ethane steam cracking process comprising detecting a condition indicating a partial furnace trip is required; combusting, based on the detected condition, fuel comprising a fuel heating value that is 10% to 40% of the heating value of a fuel having a first heating value used during steam cracking; passing, based on the detected condition, a second feed comprising ethane and steam to the process tubes at a lower inlet temperature than the ethane steam cracking to produce an exit 

The closest prior art is Spicer et al. (US 2017/0081594 A1, cited in the IDS dated 07/23/2019). Spicer discloses a process for reducing thermal shock in a hydrocarbon steam cracking furnace comprising:
combusting a fuel in a firebox burners of a steam cracker furnace ([0009]; [0014]);
passing a feed comprising ethane and steam to radiant tubes to form cracked products comprising ethylene ([0010]; [0014]; [0015]);
separating ethylene from the cracked products in a water quench system ([0020]).
Spicer does disclose that the process may further comprise a decoking step wherein hydrocarbon feed is interrupted and steam continues to pass through the furnace, however, fails to disclose detecting a condition indicating a partial furnace trip is required, combusting a different fuel having a heating value of 10% to 40% of the first fuel used in the firebox burner, passing a second feed comprising ethane and steam to the radiant tubes to form an exit stream comprising ethane and steam, and directing at least a portion of the exit stream to a ground flare system. 

Bushuev (US 2005/0137440 A1), directed to a process for producing low-molecular olefins by pyrolysis of hydrocarbons, discloses a method comprising combusting fuel in a tubular pyrolysis furnace ([0095]), passing a first feed comprising ethane and 20 to 40% steam to the tubular pyrolysis furnace to produce ethylene ([0004]; [0028]-[0032]; [0069]), and quenching 

While the prior art discloses steam cracking ethane and separating ethylene in a water quench system, the prior art fails to disclose or reasonably suggest the steps of detecting a condition indicating a partial furnace trip is required, combusting a different fuel having a heating value of 10% to 40% of a first fuel, passing a second feed comprising ethane and steam to the radiant tubes to form an exit stream comprising ethane and steam, and directing at least a portion of the exit stream to a ground flare system. The prior art appears to only suggest halting hydrocarbon feed to the cracker furnace while continuing the introduction of steam for decoking and therefore fails to motivate passing a second feed comprising ethane and steam into the cracker furnace at temperatures below ethane steam cracking temperatures to form an exit stream comprising the ethane and steam and directing at least a portion of the exit stream to a ground flare system. Since the prior art fails to disclose using a second feed as claimed, the prior art also fails to disclose a ratio of volume flow rates of the second feed to the volume flow rate of the first feed being about 0.3 to about 0.6 as claimed as well. 
As such, claims 1-5, 7-8 and 14-26 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241.  The examiner can normally be reached on M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP Y LOUIE/            Primary Examiner, Art Unit 1772